Title: To James Madison from John Gavino, 1 September 1803 (Abstract)
From: Gavino, John
To: Madison, James


1 September 1803, Gibraltar. No. 130. Encloses his dispatch no. 129 and a copy of a letter from Captain Bainbridge to Consul Simpson, which Gavino forwarded to Simpson “imediately by a Boat Charterd for the purpose.” Adds in a postscript: “I have a Letter dated yesterday from Consul Simpson of Tanger when he was still in the Dark regarding the orders of the Empr: Cruisers.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p.; docketed by Wagner as received 3 Nov. For enclosure, see n. 1.




   
   Enclosed is a copy of William Bainbridge to James Simpson, 29 Aug. 1803 (4 pp.), describing Bainbridge’s capture of the Moroccan warship Mirboka and its American prize, and announcing his intention to sail for Gibraltar to await instructions (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:518–19).



   
   A full transcription of this document has been added to the digital edition.

